DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment of 06 January 2022 has been entered in full.  Claims 1, 3-9, and 15-45 are canceled.  Claims 2 and 10-14 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claim 10 under 35 U.S.C. 112(b) as set forth at p. 2 of the previous Office action (mailed 06 July 2021) is withdrawn in view of the amended claims (received 06 January 2022).
The rejection of claims 2 and 9-20 under 35 U.S.C. 112(a), written description, as set forth at pp. 8-10 of the previous Office action (mailed 06 July 2021) is withdrawn in view of the canceled and amended claims (received 06 January 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Enablement:
Claims 2 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for the reasons set forth at pp. 3-8 of the previous Office action (mailed 06 July 2021).
 	Applicant’s arguments (pp. 5-6, remarks received 06 January 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the claims have been amended to recite a method of treating anemia associated with acute blood loss in a human patient comprising administering to a patient in need thereof an effective amount of a GDF15 polypeptide.  Applicant urges that the claims have been amended to remove reference to prevention and to incorporate structural limitations for the GDF15 polypeptide.  Applicant concludes that the application would enable the ordinary skilled artisan to make and/or use the invention as claimed.
This has been fully considered but is not found to be persuasive.  While the GDF15 polypeptide recited in the claims now has structural limitations (i.e., 90% identity to SEQ ID NO: 8), the GDF15 polypeptide is not required to have any biological activity.  As discussed in the previous Office action at pp. 6-7, even small alterations in amino acid sequence can lead unpredictably to alterations in function, including total loss of function.  Amending the claims to recite that the GDF15 polypeptide has a specific 
However, the larger issue of the effect of GDF15 on the recited patient population remains.  The claims have been amended to recite a patient population that suffers from anemia associated with acute blood loss.  As discussed in the previous Office action, the specification discloses that GDF15 mRNA levels are elevated in a time course similar to accelerated maturation of erythroid precursor cells in a mouse model of blood loss anemia (Example 5).  However, the specification does not disclose any evidence that administration of GDF15 alone in a model of blood loss anemia.  Importantly, the prior art contains evidence that GDF15 levels should be reduced in anemic patients exhibiting elevated GDF15 levels (Hsu et al., US 2017/0299608 A1; Gyuris et al., US 2017/0137505 A1; Schurpf et al., US 20150337034; Bumcrot et al., US 2014/0194489 A1; Mueller et al., US 2013/0330343 A1; all of record).  The preponderance of the evidence supports a finding of lack of enablement.  
Applicant is advised that if the inventors have generated post-filing date data regarding a positive effect of administering GDF15 in a blood loss anemia model, such would be considered probative and would be considered.  However, Applicant is not put under any obligation to provide such data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 2 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,603,359 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed at p. 12 of the previous Office action (mailed 06 July 2021).
Applicant disagrees with the rejection and requests that the rejection be held in abeyance until there is allowable subject matter in the application (p. 8, remarks received 06 January 2022).  This has been fully considered but is not found to be persuasive.  Applicant’s attention is respectfully directed to M.P.E.P. § 804(I)(B)(1), which states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added)

Accordingly, the rejection is maintained and is expressly not held in abeyance.

New Objections And/Or Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 2 has been amended to recite “wherein the GDF15 polypeptide comprises an amino acid sequence that is a polypeptide comprising an amino acid sequence that is at least 90% identical …”  This makes no sense.  An amino acid sequence is a feature of a polypeptide; it is not a polypeptide per se.  The following is respectfully suggested:
“wherein the GDF 15 polypeptide comprises an amino acid sequence that is 
Claims 10-14 are included in the rejection insofar as they depend from claim 2 and do not resolve the issue.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
16 February 2022